Exhibit 10.2
 
LIMITED WAIVER AND FORBEARANCE AGREEMENT


 
THIS LIMITED WAIVER AND FORBEARANCE AGREEMENT (this “Agreement”) is entered into
as of February 17, 2009, by and among Pacific Ethanol Holding Co. LLC
(“Holding”), Pacific Ethanol Madera LLC (“Madera”), Pacific Ethanol Columbia,
LLC (“Columbia”), Pacific Ethanol Stockton, LLC (“Stockton”) and Pacific Ethanol
Magic Valley, LLC (“Magic Valley” and together with Holding, Madera, Columbia
and Stockton, the “Borrowers”), WestLB AG, New York Branch, as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”), WestLB AG
New York Branch, as collateral agent for the Senior Secured Parties (in such
capacity, the “Collateral Agent” and, collectively with the Administrative
Agent, the “Agent”) and Amarillo National Bank, as accounts bank for the Lenders
(the “Accounts Bank”), as parties to the Credit Agreement (defined
below).  Capitalized terms used in this Agreement which are not otherwise
defined herein, shall have the meanings given such terms in the Credit
Agreement.
 
RECITALS:
 
WHEREAS, the Borrowers, Administrative Agent, Collateral Agent, Accounts Bank
and the lenders party thereto from time to time are parties to that certain
Credit Agreement dated as of February 27, 2007 (as amended by that certain
Successor Accounts Bank and Amendment Agreement dated as of August 27, 2007, as
further amended by that certain Waiver and Third Amendment to Credit Agreement
dated as of March 25, 2008, as further amended by that certain Fourth Amendment
to Credit Agreement dated as of April 24, 2008, as further amended by that
certain Fifth Amendment to Credit Agreement dated as of October 24, 2008 and as
further amended by that certain Sixth Amendment to Credit Agreement dated as of
December 30, 2008, the “Credit Agreement”);
 
WHEREAS, the Defaults and Events of Default set forth on Schedule I attached
hereto have occurred and are continuing under the Credit Agreement
(collectively, the “Existing Events of Default”);
 
WHEREAS, the Borrowers have advised Administrative Agent that, in the future, it
may not be in compliance with certain provisions of the Credit Agreement which
would give rise to the events of default set forth on Schedule II attached
hereto (collectively the “Anticipated Defaults”);
 
WHEREAS, as a result of the occurrence of the Existing Events of Default and
pursuant to the Credit Agreement and other Financing Documents, (i) the Senior
Secured Parties are under no further obligation to make Loans or other financial
accommodations to Borrowers under the Credit Agreement and (ii) the Agent and
the Senior Secured Parties are entitled, among other things, to enforce their
rights and remedies against the Borrowers and the Collateral, including, without
limitation, accrual of default interest, the right to accelerate and immediately
demand payment in full of the Obligations and foreclose on the Collateral;
 
1

--------------------------------------------------------------------------------


 
WHEREAS, the Borrowers have requested that the Senior Secured Parties waive the
provisions set forth in Sections 6.07(h), 6.08, and 8.05, solely to permit the
Borrowers (i) to withdraw the funds otherwise required to be reserved in the
Stockton Construction Account and (ii) use such funds, pursuant to and in
accordance with the Initial 13-Week Cash Flow Forecast (as hereinafter defined)
attached hereto as Exhibit 1 (the “Limited Waivers”);
 
WHEREAS, the Borrowers have requested that the Agent and the Senior Secured
Parties agree and, subject to the terms and conditions of this Agreement, the
Agent and the Senior Secured Parties have agreed, to forbear from demanding
immediate payment of certain amounts and exercising their right to foreclose on
any or all of the Collateral from the date hereof through the earliest to occur
of (i) February 27, 2009; (ii) the date of termination of the Forbearance Period
pursuant to Section 6 hereof; and (iii) the date on which all of the Obligations
have been paid in full and the Credit Agreement has been terminated (the
“Forbearance Period”) and to provide the Limited Waivers subject to the terms
and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Agent and Senior Secured Parties hereby agree as follows:
 
1.  Incorporation of Preliminary Statements.  The preliminary statements set
forth above are hereby incorporated into this Agreement as accurate and complete
statements of fact.  Without limiting the foregoing, each Borrower hereby
acknowledges and agrees that (a) the Existing Events of Default have occurred
and are continuing under the terms of the Credit Agreement, and none of the
Borrowers has any disputes, defenses or counterclaims of any kind with respect
thereto; (b) the Senior Secured Parties are under no obligation to make Loans or
other financial accommodations to the Borrowers under the Credit Agreement; (c)
the Agent, on behalf of the Senior Secured Parties has, and shall continue to
have, valid, enforceable and perfected security interests in and liens upon the
Collateral heretofore granted by Borrowers to the Collateral Agent and Senior
Secured Parties pursuant to the Financing Agreements or otherwise granted to or
held by the Collateral Agent or the Senior Secured Parties; (d) absent the
effectiveness of this Agreement, the Agent and Senior Secured Parties have the
right to immediately enforce their security interest in, and liens on, the
Collateral; and (e) the outstanding Loans and all other  Obligations are payable
pursuant to the Credit Agreement, without defense, dispute, offset, withholding,
recoupment, counterclaim or deduction of any kind.
 
2.  Forbearance.
 
(a)     Each Borrower agrees and acknowledges that the Existing Events of
Default set forth on Schedule I have occurred and are continuing.
 
(b)     Each Borrower has advised the Agent that the Borrower will likely not be
in compliance with certain provisions of the Credit Agreement which would give
rise to the Anticipated Defaults set forth on Schedule II.
 
2

--------------------------------------------------------------------------------


 
(c)     Each Borrower hereby agrees and acknowledges that (i) Schedule I
represents a complete and accurate list of all Existing Events of Default which
are in existence as of the Effective Date (as hereinafter defined); and (ii)
Schedule II represents a complete and accurate list of all provisions in the
Credit Agreement which it reasonably believes may give rise to an Anticipated
Default.


(d)     Provided that no Forbearance Default (as defined below) occurs, subject
to the terms and conditions of this Agreement and satisfaction of the conditions
precedent to the effectiveness of this Agreement set forth in Section 4 below,
during the Forbearance Period, the Agent and the Senior Secured Parties hereby
forbear from exercising, on account of the Existing Events of Default and
Anticipated Defaults, those rights and remedies afforded to them under the
Credit Agreement, the other Financing Documents and applicable law.


3.  Limited Waiver.   Subject to the terms and condition of this Agreement and
satisfaction of the conditions precedent set forth in Section 4, the Agent and
Senior Secured Parties hereby grant the Limited Waivers.  The Agent and Senior
Secured Parties agree that the Limited Waivers set forth in this Section shall
be limited precisely as written and, except as set forth in this Agreement,
shall not be deemed to be a consent to any amendment, waiver or modification of
any other term or condition of the Credit Agreement or any other Financing
Document.
 
4.  Conditions of Effectiveness of this Agreement.   This Agreement shall become
effective as of the date hereof (the “Effective Date”) when, and only when:
 
(a)     The Agent shall have received counterparts of this Agreement duly
executed and delivered by the Borrowers and the Accounts Bank;
 
(b)     The Agent shall have received the Initial 13-Week Cash Flow Forecast and
52-Week Cash Flow Forecast, each in a format acceptable to the Agent;
 
(c)     The Agent shall have received an agreement, in form and substance
satisfactory to the Agent, pursuant to which Wachovia, as agent, and the other
lenders have agreed to forbear from exercising their rights against Pacific
Ethanol Inc. (“PEI”) and Kinergy Marketing, LLC (“Kinergy”) pursuant to the
terms of their financing arrangements with PEI and Kinergy for such forbearance
period and such forbearance shall be in full force and effect;
 
(d)     All of the representations and warranties of the Borrowers contained in
this Agreement shall be true and correct on and as of the Effective Date (unless
stated to relate solely to an earlier date, in which case such representations
and warranties shall be true and correct as of such earlier date); and
 
(e)     The Agent shall have received payment in full of all fees and expenses
due and payable in accordance with the terms of this Agreement and the Credit
Agreement (including reasonable and documented legal fees and expenses of the
Agent’s counsel and other advisors).
 
5.  Representations and Warranties.  To induce the Agent and the Senior Secured
Parties to enter into this Agreement, each Borrower represents and warrants to
the Agent and the Senior Secured Parties (which representations and warranties
shall be made on and as of the Effective Date):
 
3

--------------------------------------------------------------------------------


 
(a)     Such Borrower has the requisite corporate power and authority and the
legal right to execute and deliver this Agreement, and to perform the
transactions contemplated hereby.  The execution, delivery and performance by
such Borrower of this Agreement, (i) are within the Borrower’s corporate power;
(ii) have been duly authorized by all necessary corporate or other action; (iii)
do not contravene or cause the Borrower or any other Loan Party to be in default
under (x) any provision of the Borrower’s or other Loan Party’s formation
documents or bylaws, (y) any contractual restriction contained in any indenture,
loan or credit agreement, lease, mortgage, security agreement, bond, note or
other agreement or instrument binding on or affecting the Borrower or other Loan
Party or its property, or (z) any law, rule, regulation, order, license
requirement, writ, judgment, award, injunction, or decree applicable to, binding
on or affecting the Borrower or other Loan Party or its property; (iv) will not
result in the creation or imposition of any Lien upon any of the property of the
Borrower or other Loan Party or any Subsidiary thereof other than those in favor
of the Agent or any Senior Secured Party, all pursuant to the Financing
Documents; and (e) do not require the consent or approval of any Governmental
Authority or any other Person, other than those which have been duly obtained,
made or complied with and which are in full force and effect.
 
(b)     This Agreement has been duly executed and delivered by such
Borrower.  Each of this Agreement, the Credit Agreement (as modified herein) and
the Financing Documents (as modified hereby) to which each Borrower is a party
is the legal, valid and binding obligation of such Borrower, enforceable against
such Borrower in accordance with its terms, subject, as to enforceability, to
(A) any applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect relating to or affecting the
enforceability of creditors’ rights generally and (B) general equitable
principles, whether applied in a proceeding at law or in equity, and is in full
force and effect.
 
(c)     Except as to those representations and warranties now made inconsistent
with the terms of this Agreement or which constitute an Existing Event of
Default or an Anticipated Default, the representations and warranties of each
Borrower and Loan Party contained in each Financing and Project Document (other
than any such representations or warranties that, by their terms, are
specifically made as of a date other than the date hereof) are true and correct
in all material respects on and as of the date hereof as though made on and as
of the date hereof.
 
(d)     No Default or Event of Default under the Credit Agreement arising other
than as a result of the Existing Events of Defaults or the Anticipated Defaults
shall have occurred and be continuing or would result after giving effect to any
of the transactions contemplated on the date hereof.
 
(e)     No Forbearance Default (defined below) has occurred.
 
6.  Forbearance Defaults:  The following events shall constitute “Forbearance
Defaults”):
 
(a)     any failure to pay monthly principal payments, interest payments or any
other payments in accordance with the terms of the Credit Agreement; or
 
4

--------------------------------------------------------------------------------


 
(b)     any Borrower or Loan Party shall fail to observe or perform any other
term, covenant, or agreement binding on it contained in this Agreement, or any
other agreement, instrument, or document executed in connection with this
Agreement; or


(c)     the occurrence of an Event of Default under the Credit Agreement or any
of the other Financing Documents or any Project Document, other than an Existing
Event of Default or an Anticipated Default; or


(d)     any instrument, document, report, schedule, agreement, representation or
warranty, oral or written, made or delivered to the Agent or any Senior Secured
Parties by any  Borrower or Loan Party shall be false or misleading in any
material respect when made, or deemed made, or delivered.


Upon the occurrence of any Forbearance Default, the Agent, upon the direction of
the Required Senior Secured Parties, may by notice to Borrowers immediately
terminate the Forbearance Period and/or declare all of the Obligations
immediately due and payable; provided, however, that upon the occurrence of any
Event of Default described in Section 9.01(i) of the Credit Agreement, the
Forbearance Period shall automatically terminate and all Obligations shall
automatically become immediately due and payable, without notice or demand of
any kind.  Upon the termination or expiration of the Forbearance Period, if at
such time the outstanding amount of the Obligations have not been paid in full,
the Agent and the Senior Secured Parties shall be entitled to exercise all of
their rights and remedies under the Credit Agreement, the other Financing
Documents and applicable law, including, without limitation, the right to
declare all of the Obligations to be immediately due and payable and to enforce
their liens on, and security interests in, the Collateral.  The occurrence of
any Forbearance Default shall constitute an Event of Default under the Credit
Agreement and the other Financing Documents.


7.  Forbearance Period Covenants.  In order to induce the Senior Secured Parties
to enter into this Agreement and forbear during the Forbearance Period from
exercising the Agent and Senior Secured Parties’ rights and remedies with
respect to the Existing Events of Defaults, each Borrower covenants as follows:


(a)     On or before the date hereof, the Borrowers shall deliver to the Agent
an initial thirteen (13) week cash flow forecast of Pacific Ethanol and its
Subsidiaries attached hereto as Exhibit 1 (the “Initial 13-Week Cash Flow
Forecast”), in form and substance satisfactory to the Agent, which has been
thoroughly reviewed by the Borrowers and its management and sets forth for the
periods covered thereby: (i) projected weekly operating cash receipts for
Pacific Ethanol and each of its Subsidiaries (on a consolidated and on an entity
by entity basis) for each week commencing with the week ending February 20,
2009, (ii) projected weekly operating cash disbursements for Pacific Ethanol and
each of its Subsidiaries (on a consolidated and on an entity by entity basis)
for each week commencing with the week ending February 20, 2009, and (iii)
projected aggregate principal amount of outstanding and available Loans for the
Borrowers each week commencing with the week ending as of February 20, 2009
(collectively, the “Projected Information”).  In addition to the Initial 13-Week
Cash Flow Forecast, by no later than 5:00 p.m. (Pacific time) on the second
Business Day of each week commencing on February 24, 2009, Borrowers shall
deliver to the Agent, in form and substance satisfactory to the Agent, an
updated thirteen (13) week forecast for Pacific Ethanol and each of its
Subsidiaries (on a consolidated and on an entity by entity basis) prepared on a
cumulative, weekly roll forward basis, together with a report that sets forth
for the immediately preceding week a comparison of the actual cash receipts,
cash disbursements, loan balance and loan availability to the Projected
Information for such weekly periods set forth in the forecast on a cumulative,
weekly roll-forward basis, duly completed and executed by the Chief Executive
Officer, Chief Financial Officer or other financial or senior officer of the
Borrowers.
 
5

--------------------------------------------------------------------------------


 
(b)     On or before the date hereof, Borrowers shall deliver to the Agent, a
fifty-two (52) week forecast with respect to the Projected Information, which
shall be in form and substance satisfactory to Agent (the “52-Week Cash Flow
Forecast”).


8.  Status of Credit Agreement and Other Financing Documents; No Novation;
Reservation of Rights and Remedies


(a)     Upon the Effective Date, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import, and each reference in
the Financing Documents to the Credit Agreement, shall mean and be a reference
to the Credit Agreement as modified and supplemented hereby.


(b)     This Agreement shall be limited solely to the matters expressly set
forth herein and shall not (i) constitute an amendment or waiver of, or a
forbearance with respect to, any term or condition of the Credit Agreement or
any other Financing Document, except as expressly provided herein, (ii)
prejudice any right or rights which the Agent, any Senior Secured Party or any
Senior Secured Parties (as defined in Section 10 below) may now have or may have
in the future under or in connection with the Credit Agreement or any other
Financing Document, (iii) require the Agent or any Senior Secured Party to agree
to a similar transaction or forbearance on a future occasion.


(c)     Except to the extent specifically provided herein, the respective
provisions of the Credit Agreement and the other Financing Documents shall not
be amended, modified, waived, impaired or otherwise affected hereby, and such
documents and the Obligations under each of them are hereby confirmed as being
in full force and effect.


(d)     This Agreement is not a novation nor is it to be construed as a release,
waiver or modification of any of the terms, conditions, representations,
warranties, covenants, rights or remedies set forth in the Credit Agreement, or
any of the other Financing Documents, except as specifically set forth herein.


(e)     Except as expressly provided herein, the Agent and the Senior Secured
Parties expressly reserve all rights, claims and remedies that any of them have
or may have against the Borrowers.
 
6

--------------------------------------------------------------------------------


 
9.  Acknowledgment of Validity and Enforceability of the Credit Agreement and
other Financing Documents.  Each Borrower expressly acknowledges and agrees that
the Credit Agreement and the other Financing Documents to which it is a party
are valid and enforceable by the Senior Secured Parties against such Borrower
and, except as expressly modified pursuant to this Agreement, expressly
reaffirms each of its Obligations under each Financing Document to which it is a
party.  Each Borrower further expressly acknowledges and agrees that the Agent,
for its own benefit and for the benefit of the Senior Secured Parties, has a
valid, duly perfected, first priority and fully enforceable security interest in
and lien against each item of Collateral.  Each Borrower agrees that it shall
not dispute the validity or enforceability of the Credit Agreement or any of the
other Financing Documents or any of its Obligations thereunder, or the validity,
priority, enforceability or extent of the Agent’s security interest in or lien
against any item of Collateral, either during or following the expiration of the
Forbearance Period.


10.           Release; Covenant Not to Sue.


(a)     Each Loan Party acknowledges that the Agent and the Senior Secured
Parties would not enter into this Agreement without the Borrowers’ assurance
that each Borrower has no claim against the Agent or any Senior Secured Parties,
their respective parent corporations, Subsidiaries, Affiliates, officers,
directors, shareholders, employees, attorneys, agents, professionals and
servants, or any of their respective predecessors, successors, heirs and assigns
(collectively, the “Senior Secured Parties” and each, a “Senior Secured Party”)
arising out of the Financing Documents or the transactions contemplated
thereby.  Each Loan Party, for itself and on behalf of its officers and
directors, and its respective predecessors, successors and assigns
(collectively, the “Releasors”) releases each Senior Secured Party from any
known or unknown claims which any Borrower now has against any Senior Secured
Party of any nature, including any claims that any Releasor, or any Releasor’s
successors, counsel and advisors may in the future discover they would have had
now if they had known facts not now known to them, whether founded in contract,
in tort or pursuant to any other theory of liability, arising out of or related
to the Financing Documents or the transactions contemplated thereby
(individually, a “Claim” and collectively, “Claims”).


(b)     Except as expressly provided herein, the Releasors each expressly waive
any statutory or other limitation on the enforceability of a general release of
unknown claims which, if known, would have materially affected this
Agreement.  EACH RELEASOR HEREBY EXPLICITLY WAIVES ALL RIGHTS UNDER AND ANY
BENEFITS OF ANY COMMON LAW OR STATUTORY RULE OR PRINCIPLE WITH RESPECT TO THE
RELEASE OF SUCH CLAIMS, INCLUDING, WITHOUT LIMITATION, SECTION 1542 OF THE
CALIFORNIA CIVIL CODE, WHICH PROVIDES AS FOLLOWS:
 
·    A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.
 
EACH RELEASOR AGREES THAT NO SUCH COMMON LAW OR STATUTORY RULE OR PRINCIPLE,
INCLUDING SECTION 1542 OF THE CALIFORNIA CIVIL CODE OR SIMILAR LAW IN ANOTHER
JURISDICTION, SHALL AFFECT THE VALIDITY OR SCOPE OR ANY OTHER ASPECT OF THIS
AGREEMENT.
 
7

--------------------------------------------------------------------------------


 
(c)     The provisions, waivers and releases set forth in this Section 10 are
binding upon each Releasor.  The provisions, waivers and releases of this
Section 10 shall inure to the benefit of each Senior Secured Party.


(d)     The provisions of this Section 10 shall survive payment in full of the
Obligations, full performance of all of the terms of this Agreement, the Credit
Agreement and the other financing Documents and/or any action by the Agent or
any Senior Secured Party to exercise any remedy available under the Financing
Documents or applicable law.


(e)     Each Releasor represents and warrants that each such Releasor is the
sole and lawful owner of all right, title and interest in and to all of the
claims released hereby and each such Releasor has not heretofore voluntarily, by
operation of law or otherwise, assigned or transferred or purported to assign or
transfer to any person any such claim or any portion thereof.  Each Releasor
shall jointly and severally indemnify and hold harmless each Senior Secured
Party from and against any claim, demand, damage, debt, liability (including
payment of reasonable attorneys’ fees and costs actually incurred whether or not
litigation is commenced) based on or arising out of any such assignment or
transfer.


(f)     Each Releasor, on behalf of themselves and their successors, assigns,
and other legal representatives, hereby absolutely, unconditionally covenant and
agree with each Senior Secured Party that they will not sue (at law, in equity,
in any regulatory proceeding or otherwise) any Senior Secured Party on the basis
of any Claim released, remised and discharged by the Senior Secured Parties
pursuant to Section 10(a) above.  If any Releasor violates the foregoing
covenant, such Releasor agrees to pay, in addition to such other damages as any
Senior Secured Party may sustain as a result of such violation, all attorneys’
fees and costs incurred by any Senior Secured Party as a result violation.


11.  No Waiver.  Each Borrower hereby acknowledges and agrees that the Agent’s
or any Senior Secured Party’s failure, at any time or times hereafter, to
require strict performance by the Borrowers of any provision or term of this
Agreement, the Credit Agreement or any other Financing Document shall not waive,
affect or diminish any right of the Agent or any Senior Secured Party thereafter
to demand strict compliance and performance therewith.  Any suspension or waiver
by the Agent or the Senior Secured Parties of a Forbearance Default or of an
Event of Default shall not, except as may be expressly set forth herein,
suspend, waive or affect any other Forbearance Default or any other Event of
Default, whether the same is prior or subsequent thereto and whether of the same
or of a different kind or character.
 
12.  Sole Benefit of Parties.  This Agreement is solely for the benefit of the
parties hereto and their respective successors and assigns, and no other Person
shall have any right, benefit or interest under or because of the existence of
this Agreement.
 
13.  Limitation on Relationship Between Parties.  The relationship of the Agent
and the Senior Secured Parties, on the one hand, and the Borrowers, on the other
hand, has been and shall continue to be, at all times, that of creditor and
debtor.  Nothing contained in this Agreement, any instrument, document or
agreement delivered in connection herewith or in the Credit Agreement or any of
the other Financing Documents shall be deemed or construed to create a fiduciary
relationship between the parties.


8

--------------------------------------------------------------------------------


 
14.  No Assignment.  This Agreement shall not be assignable by any Borrower
without the written consent of the Administrative Agent.  Each Senior Secured
Party may assign to one or more Persons all or any part of, or any participation
interest in, such Senior Secured Party’s rights and benefits hereunder in
accordance with Section 11.3 of the Credit Agreement provided that such Person
is bound by the terms and limitations of this Agreement.


15.  Miscellaneous.  This Agreement is a Financing Document.  The section and
subsection titles contained in this Agreement are included for the sake of
convenience only, and shall not affect the meaning or interpretation of this
Agreement, the Credit Agreement or any other Financing Documents or any
provisions hereof or thereof.


16. Governing Law. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (OTHER THAN SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW), APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN SUCH STATE AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.


17. Consultation with Counsel.  Each Borrower represents to the Agent and the
Senior Secured Parties that it has discussed this Agreement, including the
provisions of Sections 10, 13 and 16 hereof, with its attorneys.


18. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Agreement by telecopier shall be effective as delivery of
a manually executed counterpart of this Agreement.


19.  Headings.   Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.  
 
20.  No Course of Dealing.  The Senior Secured Parties have entered into this
Agreement on the express understanding with the Borrowers that in entering into
this Agreement the Senior Secured Parties are not establishing any course of
dealing with the Borrowers.  The Agent’s and the Senior Secured Parties’ rights
to require strict performance with all the terms and conditions of the Credit
Agreement as modified by this Agreement and the other Financing Documents shall
not in any way be impaired by the execution of this Agreement.  Neither the
Agent nor any Senior Secured Party shall be obligated in any manner to execute
any amendments or further waivers, and if any such amendments or further waivers
are requested in the future, assuming the terms and conditions thereof are
acceptable to them, the Agent and the Senior Secured Parties may require the
payment of fees in connection therewith.
 
9

--------------------------------------------------------------------------------


 
21.  Expenses.  The Borrowers hereby acknowledge and agree that all fees, costs
and expenses of Agent and Senior Secured Parties (including the reasonable and
documented fees, costs and expenses of counsel or other advisors, if any)
incurred in connection with the transactions contemplated by this Agreement
shall be payable by the Borrowers in accordance with the Credit Agreement.
 
22.  Further Assurances.  At the Agent’s request, Borrowers shall execute and
deliver such additional documents and take such additional actions as the Agent
requests to effectuate the provisions and purposes of this Agreement and to
protect and/or maintain perfection of the Senior Secured Parties’ security
interests in and liens upon the Collateral.
 


 
*           *           *
 




[signature page follows]
 
10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.
 

 
PACIFIC ETHANOL HOLDING CO. LLC,
as Borrower
         
 
By:
/s/ NEIL M. KOEHLER                    Name:  Neil M. Koehler      
Title:    President and CEO          



PACIFIC ETHANOL MADERA LLC,
as Borrower
         
 
By:
/s/ NEIL M. KOEHLER                    Name:  Neil M. Koehler      
Title:    President and CEO          



PACIFIC ETHANOL COLUMBIA, LLC,
as Borrower
         
 
By:
/s/ NEIL M. KOEHLER                    Name:  Neil M. Koehler      
Title:    President and CEO          



PACIFIC ETHANOL STOCKTON, LLC,
as Borrower
         
 
By:
/s/ NEIL M. KOEHLER                    Name:  Neil M. Koehler      
Title:    President and CEO          



PACIFIC ETHANOL MAGIC VALLEY LLC,
as Borrower
         
 
By:
/s/ NEIL M. KOEHLER                    Name:  Neil M. Koehler      
Title:    President and CEO          

 

--------------------------------------------------------------------------------




WESTLB AG, NEW YORK BRANCH,
as Administrative Agent
         
 
By:
/s/ PETRA BECKERT                    Name: Petra Beckert, Executive Director    
  Title:  Duly Authorized Signatory          




       
 
By:
/s/ DOMINICK D'ASCOLL                   Name: Dominick D’Ascoll, Director      
Title:  Duly Authorized Signatory    


WESTLB AG, NEW YORK BRANCH,
as Collateral Agent
         
 
By:
/s/ PETRA BECKERT                    Name: Petra Beckert, Executive Director    
  Title:  Duly Authorized Signatory          




       
 
By:
/s/ DOMINICK D'ASCOLL                   Name: Dominick D’Ascoll, Director      
Title:  Duly Authorized Signatory    



WESTLB AG, NEW YORK BRANCH,
as Senior Secured Party
         
 
By:
/s/ PETRA BECKERT                    Name: Petra Beckert, Executive Director    
  Title:  Duly Authorized Signatory          




       
 
By:
/s/ DOMINICK D'ASCOLL                   Name: Dominick D’Ascoll, Director      
Title:  Duly Authorized Signatory    

 

--------------------------------------------------------------------------------




AMARILLO NATIONAL BANK,
as Accounts Bank
         
 
By:
                            Name:       Title:      



AMARILLO NATIONAL BANK,
as Senior Secured Party
         
 
By:
                            Name:       Title:      



--------------------------------------------------------------------------------




BANCO DE SABADELL,
as Senior Secured Party
         
 
By:
                            Name:       Title:      

 

--------------------------------------------------------------------------------


 
CIFC FUNDING 2007-48 LTD.,
as Senior Secured Party
         
 
By:
                            Name:       Title:      

 
CIFC FUNDING 2007-50 LTD.,
as Senior Secured Party
         
 
By:
                            Name:       Title:      

 
CIFC FUNDING 2007-III LTD.,
as Senior Secured Party
         
 
By:
/s/ STEPHEN J. VACCARO               Name: Stephen J. Vaccaro      
Title:  Co-Chief Investment Officer      

 
CIFC FUNDING 2007-IV LTD.,
as Senior Secured Party
         
 
By:
/s/ STEPHEN J. VACCARO               Name: Stephen J. Vaccaro      
Title:  Co-Chief Investment Officer      

 

--------------------------------------------------------------------------------


 
CIT CAPITAL SECURITIES LLC,
as Lead Arranger and Co-Syndication Agent Senior Secured Party
         
 
By:
                            Name:       Title:      

 
CIT CAPITAL USA INC.,
as Senior Secured Party
         
 
By:
                            Name:       Title:      



--------------------------------------------------------------------------------


 
CITIGROUP FINANCIAL PRODUCTS INC.,
as Senior Secured Party
         
 
By:
                            Name:       Title:      

 

--------------------------------------------------------------------------------


 
CREDIT SUISSE CANDLEWOOD SPECIAL SITUATIONS MASTER FUND, LTD.
By: Credit Suisse Alternative Capital, Inc. as investment manager
         
 
By:
                            Name:       Title:      

 

--------------------------------------------------------------------------------


 
LISPENARD STREET CREDIT (MASTER), LTD.
By: DiMaio Ahmad Capital LLC, as Investment Manager
         
 
By:
/s/ JERRY CUDZIL                       Name: Jerry Cudzil      
Title:  Authorized Signatory     

 
POND VIEW CREDIT (MASTER), L.P.
By: DiMaio Ahmad Capital LLC, as Investment Manager
         
 
By:
/s/ JERRY CUDZIL                       Name: Jerry Cudzil      
Title:  Authorized Signatory     

 

--------------------------------------------------------------------------------


 
UNITED FCS, PCA (F/K/A FARM CREDIT SERVICES OF MINNESOTA VALLEY, PCA), D/B/A FCS
COMMERCIAL FINANCE GROUP,
as Senior Secured Party
         
 
By:
/s/ DANIEL I. BEST                       Name: Daniel I. Best      
Title:  Asst. Vice President     

 

--------------------------------------------------------------------------------


 
HAF FUNDING 2008-1 LIMITED,
as Senior Secured Party
         
 
By:
/s/                                Name:        Title:    

 

--------------------------------------------------------------------------------


 
GREENSTONE FARM CREDIT SERVICES, ACA/FLCA,
as Senior Secured Party
         
 
By:
/s/ ALFRED S. COMPTON, JR.               Name: Alfred S. Compton, Jr.      
Title:  Vice President/Managing Director    

 

--------------------------------------------------------------------------------


 
METROPOLITAN LIFE INSURANCE COMPANY,
as Senior Secured Party
         
 
By:
/s/ JOHN A. TANYERI       Name: John A. Tanyeri       Title:  Director    

 

--------------------------------------------------------------------------------


 
NORDKAP BANK AG,
as Senior Secured Party
         
 
By:
/s/ NIKLAUS HASLER               Name: Niklaus Hasler       Title:  CEO    

 

       
 
By:
/s/ BATCHIMEG GADOLA             Name: Batchimeg Gadola       Title:  Transactor
   




--------------------------------------------------------------------------------


 
NORDDEUTSCHE LANDESBANK
GIROZENTRALE NEW YORK BRANCH,
as Senior Secured Party
         
 
By:
/s/ JOSEF HAAS                   Name: Josef Haas       Title:  Senior Director
   

 

       
 
By:
/s/ ANDREN VERTIS                 Name: Andren Vertis       Title:  Director    

 

--------------------------------------------------------------------------------


 
NORTHWEST FARM CREDIT SERVICES, FLCA,
as Senior Secured Party
         
 
By:
/s/ CASEY KINZER                   Name: Casey Kinzer       Title:  Account
Manager    

 

--------------------------------------------------------------------------------


 
COOPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND”, NEW YORK BRANCH,
as Senior Secured Party
         
 
By:
/s/ JEFF BLISS                       Name: Jeff Bliss       Title:  Executive
Director    

 

       
 
By:
/s/ BRETT DELFINO                   Name: Brett Delfino       Title:  Executive
Director    

 

--------------------------------------------------------------------------------


 
BANCO SANTANDER CENTRAL HISPANO S.A., NEW YORK BRANCH,
as Lead Arranger and Co-Documentation Agent
         
 
By:
                             Name:       Title:    

 

       
 
By:
                           Name:       Title:    

 
BANCO SANTANDER CENTRAL HISPANO S.A., NEW YORK BRANCH,
as Senior Secured Party
         
 
By:
                             Name:       Title:    

 

       
 
By:
                           Name:       Title:    

 

--------------------------------------------------------------------------------


 
SHOREBANK PACIFIC,
as Senior Secured Party
         
 
By:
                             Name:       Title:    

 

--------------------------------------------------------------------------------


 


SCHEDULE I


EXISTING EVENTS OF DEFAULT




(a)           Breach by Borrowers of Section 9.01(c), which requires Borrowers
to strictly comply with the performance and observance of any of its obligations
under Section 7.01(g)(vi).  Several construction expenses relating to the
Stockton Plant (estimated at $150,000) were unknowingly paid from the Operating
Account due to changes in Borrowers’ staff and inadequate plant coding of
invoices.  Also, approximately $175,000 of construction costs relating to the
Stockton Plant were initially paid out of the Stockton Construction Acct, and
will be reimbursed with equity from Pacific Ethanol.


(b)           Breach by Borrowers of Section 9.01(c), which requires Borrowers
to strictly comply with the performance and observance of any of its obligations
under Section 7.02(p).  Section 7.02(p) prohibits a suspension or abandonment
for more than 60 days without the prior written approval of the Required Senior
Secured Parties and Madera and Burley Plants have not produced ethanol for a
period greater than 60 days as of the date hereof.


(c)           Breach by Borrowers of Section 9.01(c), which requires Borrowers
to strictly comply with the performance and observance of any of its obligations
under Section 7.02(s).  Borrowers have failed to comply with the Restricted
Payments provisions set forth in Section 7.02(s) when (i) repaying amounts
advanced from Pacific Ethanol to support plant operations; (ii) transferring
funds by and among, the Borrowers, Pacific Ethanol and its Subsidiaries, Pacific
Ag. Products and Kinergy from time to time including, but not limited to,
transferring funds to Pacific Ethanol in connection with the payment of
dividends to holders of Pacific Ethanol’s Series B Prefered Shares.


(d)           Breach by Borrowers of Section 9.01(d), which requires Borrowers
to comply with the performance and observance of their obligations under Section
3.10(c) and such failure remained unremedied for a period of thirty (30) days
after any Borrowers obtained or should have obtained, knowledge thereof.  The
Borrowing Base Certificate for December 31, 2008 is expected to demonstrate that
the then-outstanding principal amount of the Working Capital Loans exceeds the
then-effective Aggregate Working Capital Commitment or the then-applicable
Working Capital Loan Availability.  The Borrowers will not be able to repay such
excess amount as required by Section 3.10(c).


(e)           Breach by Borrowers of Section 9.01(d), which requires Borrowers
to comply with the performance and observance of its obligations under Section
7.01(s) and such failure remained unremedied for a period of thirty (30) days
after any Borrowers obtained or should have obtained, knowledge
thereof.  Borrowers failed to prepare quarterly calculations required by Section
7.01(s).


(f)           Breach by Borrowers of Section 9.01(d), which requires Borrowers
to comply with the performance and observance of its obligations under Section
7.01(y) and such failure remained unremedied for a period of thirty (30) days
after any Borrowers obtained or should have obtained, knowledge thereof.  Final
Completion of the Stockton Plant was not achieved by January 25, 2009, as
required by Section 7.01(y).



--------------------------------------------------------------------------------


 
(g)           Breach by Borrowers of Section 9.01(d), which requires Borrowers
to comply with the performance and observance of its obligations under Section
7.03(n) and such failure remains unremedied for a period of thirty (30) days
after any Borrowers obtains or should have obtained, knowledge
thereof.  Borrowers have informed the Agent that they will not deliver the
Borrowing Base Certificated in accordance with Section 7.03(n) by February 15,
2009.


(h)           Breach by Borrowers of Section 9.01(g), which prohibits any
judgment to be rendered against any or all of the Borrowers in an amount in
excess of $2,000,000 in the aggregate and against Kinergy in an amount in excess
of $2,500,000 in the aggregate.  Western Ethanol Company, LLC has obtained a
pre-judgment writ of attachment in the amount of $3,700,000 against Kinergy.


(i)           Breach by Borrowers of Section 9.01(f), which may impose a
cross-default to the Kinergy Marketing LLC financing arrangement with Wachovia.



--------------------------------------------------------------------------------



 
SCHEDULE II




ANTICIPATED DEFAULTS


(a)           Breach by Borrowers of Section 9.01(f), which imposes a
cross-default to the Pacific Ethanol Imperial LLC financing arrangement with
Lyle.  Pacific Ethanol expects to be in default of certain payment obligations
by the first week of March.


(b)           Breach by Borrowers of Section 9.01(o), which prohibits an Event
of Abandonment.  An Event of Abandonment will occur if any of the Plants are
placed into hot idle or cold shut down for more than 90 days.



--------------------------------------------------------------------------------




EXHIBIT 1


INITIAL 13-WEEK CASH FLOW FORECAST


[See Attached]




 